Case: 21-50022     Document: 00516454302         Page: 1     Date Filed: 08/31/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        August 31, 2022
                                  No. 21-50022
                                                                         Lyle W. Cayce
                                Summary Calendar
                                                                              Clerk


   Antonia Drum-Heart Alexandria, also known as Tony
   Alexander Gilbreath,

                                                           Plaintiff—Appellant,

                                       versus

   Bryan Collier; Texas Department of Criminal Justice;
   Denise Johnson; Assistant Warden Bruce Armstrong;
   Assistant Warden FNU Akwitti; Michelle Washburn;
   Major Anthony J. Patrick,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:19-CV-668


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50022       Document: 00516454302           Page: 2    Date Filed: 08/31/2022




                                      No. 21-50022


            Plaintiff Antonia Drum-Heart Alexandria, also known as Tony
   Alexander Gilbreath, Texas prisoner # 00552945, a biological male at birth
   who identifies as a transgender woman, appeals the summary judgment
   dismissal of Plaintiff’s 42 U.S.C. § 1983 complaint for failure to exhaust
   administrative remedies. The district court determined that Plaintiff had not
   exhausted available administrative remedies, as required by the Prison
   Litigation Reform Act, because Plaintiff did not file a Step 2 grievance in
   accordance with Texas Department of Criminal Justice (TDCJ) policy.
            Plaintiff, who is now represented by counsel, raises two issues on
   appeal. First, Plaintiff argues that summary judgment was improper because
   the defendants did not, as part of their motion before the district court,
   provide evidence outlining the TDCJ’s grievance process. Second, Plaintiff
   asserts that the defendants did not provide adequate evidence that a Step 2
   grievance was not filed. Both issues are raised for the first time on appeal.
            “It is well settled in this Circuit that the scope of appellate review on
   a summary judgment order is limited to matters presented to the district
   court.” Keelan v. Majesco Software, Inc., 407 F.3d 332, 339 (5th Cir. 2005).
   And a party “forfeits an argument by failing to raise it in the first instance in
   the district court.” Gezu v. Charter Commc’ns, 17 F.4th 547, 555 (5th Cir.
   2021).
            Plaintiff argues that because we review a summary judgment de novo,
   Plaintiff did not forfeit the two issues on appeal by failing to assert them in
   the district court. However, “[a]lthough on summary judgment the record
   is reviewed de novo, [we] typically will not consider evidence or arguments
   that were not presented to the district court for its consideration in ruling on
   the motion.” Grogan v. Kumar, 873 F.3d 273, 277 (5th Cir. 2017) (internal
   quotation marks and citation omitted). “In exceptional circumstances, we
   may, in the interests of justice, review an issue that was not raised in the
Case: 21-50022     Document: 00516454302          Page: 3   Date Filed: 08/31/2022




                                   No. 21-50022


   district court.” Kinash v. Callahan, 129 F.3d 736, 739 n.10 (5th Cir. 1997).
   Plaintiff, however, has not made any argument that this case represents such
   an exceptional circumstance.
         Accordingly, the district court’s grant of summary judgment in favor
   of the defendants and its dismissal of Plaintiff’s § 1983 complaint is
   AFFIRMED.




                                        3